Per Curiam,
In this case, the summons was returned by the sheriff: “ Served the Blue Mountain Manufacturing Company, a corporation under the laws of Pennsylvania, by giving, June 22, 1893, a true and attested copy of the within writ to D. B. Fisher, general manager of said company and making known to him the contents thereof.” Judgment having been entered against defendant company for want of an affidavit of defense, a rule was taken to set aside the sheriff’s return and strike off the judgment. That rule was made absolute, and hence this appeal, in which the sole question is whether the sheriff’s return shows a •sufficient service of the writ. The learned judge rightly held that the service was insufficient because it was not made on the “ president or other principal officer, or on the cashier, treasurer, secretary or chief clerk ” of the corporation defendant, as required by the act of June 13,1836, section 41. As shown by the court below, the words, “ president or other principal officer,” mean the chief executive officer of the corporation, whether called chairman, president, or by any other title, and were not intended to include “general manager.” The question is so fully and satisfactorily considered by the learned judge of the ■common pleas that further comment is unnecessary.
We affirm the judgment on his opinion.
Judgment affirmed.